Citation Nr: 1617143	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-34 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), and to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 1961 to July 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO). 

[The Veteran's representative asserts the Veteran has a pending claim for a total disability rating based on individual unemployability (TDIU).  A review of the record found that he indeed applied for a TDIU rating in September 2013.  Thereafter, a March 2014 RO letter advised him he has a permanent and total disability rating for his service connected conditions, and that the matter of entitlement to a TDIU rating is moot.  The Board observes the Veteran's 100 percent schedular rating has been in effect since December 18, 2012 (i.e. preceding his claim for TDIU), and apparently rendering the matter of TDIU moot.  Regardless, the Board does not have jurisdiction in the matter and it is referred to the Agency of Original Jurisdiction (AOJ) for any action deemed appropriate.]

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran's proposed theory of entitlement to service connection for COPD is based on an allegation of exposure to asbestos in service.  He alleges exposure by virtue of his service on the U.S.S. Orion and the U.S.S. Sea Lion.  In a November 2010 statement he related that he was exposed to asbestos pipes and lead paint.  

On September 2011 VA examination, the examiner, who provided an opinion against the Veteran's claim, noted in that the Veteran's  military occupational specialty (MOS) was boatswain's mate which is associated with minimal exposure to asbestos.  His service personnel records also reflect he was assigned a MOS of seaman (which likewise is recognized as having minimal exposure to asbestos).  The Veteran also held an MOS of fireman's apprentice (for a period of less than ninety days).  The VA examiner noted that a September 2011 CT of the chest showed unilateral pleural plaques, which may or may not be due to asbestos exposure, but did not show evidence of pulmonary interstitial fibrosis which is typical of asbestos related lung disease.  The examiner also opined that the Veteran's COPD was not due to asbestos exposure, but more likely than not due to the Veteran's long history of cigarette smoking.  He reported that he has smoked a pack and a half of cigarettes per day since he was 12 or 13.

Under VA's guidelines for development of evidence in claims alleging disability due to exposure to asbestos in service, development for information regarding the extent of any exposure to asbestos in service is necessary.  While service personnel records related to active duty were obtained, no actual narrative from the service department confirmed whether or not the Veteran's duties during his service would have exposed him to asbestos.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  

On remand formal findings should be made regarding the extent of the Veteran's exposures to asbestos before, during, and after service (in accordance with applicable VA guidelines).  Although the September 2011 VA examiner noted that the Veteran's postservice occupation of several decades as a dry wall worker had a greater risk of exposure to asbestos than his time in service, there is no formal finding by the RO regarding the extent of such exposures in the record.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for any lung disability from June 2014 to the present, and to provide the releases necessary for VA to secure the records of any such private evaluations and/or treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. The AOJ should ensure that all development necessary under VA's guidelines for processing claims based on exposure to asbestos is completed, to include (but not limited to) ascertaining the circumstances and extent of the Veteran's exposure to asbestos serving on the U.S.S. Orion and U.S.S. Sea Lion, if any, and whether he had any exposure to asbestos prior to, or subsequent to service (as well as the extent of any such exposure to asbestos).  The AOJ should thereafter make formal findings for the record regarding the extent of the Veteran's exposure to asbestos in service and postservice.

3. Thereafter, the AOJ should arrange for the Veteran to be examined by a pulmonologist to determine the likely etiology of his COPD and pleural plaques.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should:

a. Discuss the significance of the pleural plaques, i.e. indicated whether it (i) is pathology that reflects or suggests exposure to asbestos (ii) supports a pulmonary diagnosis (iii) if not, identify its likely etiology and indicate whether it causes functional impairment and
b. Opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD is related to his service, to include as due to exposure to asbestos therein.

c. If not, identify (with rationale) the etiology for the COPD considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data.

d. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

